Citation Nr: 1637935	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for gallstones, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for a gallbladder condition, to include as due to undiagnosed illness.

7.  Entitlement to service connection for sleep disturbances, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.  

9.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness.  

10.  Entitlement to service connection for chronic pain or joint aches, to include as due to undiagnosed illness.  

11.  Entitlement to service connection for muscle pain, to include as due to undiagnosed illness.  

12.  Entitlement to service connection for abdominal pain or stomach cramps, to include as due to undiagnosed illness.  

13.  Entitlement to service connection for cardiovascular condition, chest pains, or sinus bradycardia, to include as due to undiagnosed illness.  

14.  Entitlement to service connection for neurological signs and symptoms, to include as due to undiagnosed illness.  

15.  Entitlement to service connection for neurophysical signs and symptoms, to include as due to undiagnosed illness.  

16.  Entitlement to service connection for upper and lower respiratory condition, to include as due to undiagnosed illness.  

17.  Entitlement to service connection for bronchitis/shortness of breath, to include as due to undiagnosed illness.  

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1988 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2009.  The RO issued a Statement of the Case (SOC) in January 2012 and the Veteran filed a VA Form 9 in February 2012.  The RO issued a Supplemental SOC in July 2013.  

The Board notes that after the issuance of the Supplemental SOC in July 2013, the Veteran has continued to submit additional information, including relevant treatment records.  She also submitted a waiver of Agency of Original Jurisdiction (AOJ) review of any of the evidence submitted.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for headaches, hypertension, sleep disturbances, chronic fatigue, memory loss, chronic pain or joint aches, muscle pains, abdominal pain or stomach cramps, a cardiovascular condition, neurological signs and symptoms, neurophysical signs and symptoms, upper and lower respiratory condition, and bronchitis or shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed August 1994 rating decision, the RO denied service connection for headaches on the basis that there was no evidence that a chronic headache condition was incurred or aggravated during the Veteran's military service.  

2.  Evidence received after the August 1994 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for headaches and raises a reasonable possibility of substantiating that underlying claim.

3.  The preponderance of the evidence shows that GERD was incurred in active service.

4.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as gallstones is, as shown by examination, related to the known clinical diagnoses of gallstones.  

5.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as a gallstone condition is, as shown by examination, to be encompassed by the diagnosis of gallstones; there is no additional pathology related to the gallbladder. 


CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

2.   New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  The requirements for establishing service connection for GERD have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for establishing service connection for gallstones, as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

5.  The criteria for establishing service connection for a gallbladder condition, as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters dated in August 2008 and September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including her service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's GERD, gallstones, and gallbladder condition.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In determining whether new and material evidence is required because a claim rests on the same factual basis as a previously disallowed claim, the focus of the analysis of the Board of Veterans Appeals must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  38 U.S.C.A. §§ 5108, 7104; Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Relevant evidence of record at the time of the August 1994 rating decision consisted of the Veteran's service treatment records, personnel records, May 1994 VA examinations, and the Veteran's contentions.  

At the time of the denial of the claim for service connection for headaches in August 1994, the RO determined that the file contained no competent evidence that the Veteran's headaches were related to her military service.  Thus, the RO denied the claim for service connection for headaches.  The Veteran did not appeal the rating decision and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016).  

The relevant evidence received since the August 1994 denial consists of VA and private treatment records, the Veteran's statements, and the July 2016 appellate brief.  The treatment records show that the Veteran has been treated for headaches.  In the July 2016 brief, the Veteran's representative submitted medical treatise information supporting the premise that PTSD, for which the Veteran is service-connected, is linked to various physiological conditions, including headaches.    

This evidence is deemed to be both new and material.  The assertion that the Veteran's headaches were related to the Veteran's PTSD was not before adjudicators when the Veteran's claim was last denied, and it is not cumulative or redundant of the evidence of record at the time of that decision.  Additionally, this evidence provides an indication that the Veteran's headaches may be related to her PTSD, thus triggering the VA's duty to assist in providing the Veteran with an examination.  Accordingly, the claim is reopened.

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

A.  GERD

The Veteran is seeking entitlement to service connection for GERD, to include as due to her service-connected PTSD.  

The Veteran's service treatment records show that she sought treatment for stomach symptoms in April 1989, November 1989, July 1990, August 1990, and November 1993.  Her symptoms included nausea, stomach pains, crampy pain, diarrhea, and vomiting.  On her separation report of medical history, the Veteran did not endorse any symptoms related to her stomach.

The Veteran's post-service treatment records show that during the May 1994 VA examination, the Veteran was noted to have diarrhea of an unknown etiology.  In October 1996, the Veteran had an unremarkable upper gastrointestinal series with small bowel follow through.  In a May 2003 treatment record from during a pregnancy, the Veteran was diagnosed with GERD.  She was diagnosed with acid reflux in August 2004.  Then, she was diagnosed with and treated for GERD in August 2005, June 2006, and September 2008.  In November 2015, GERD was found on an abdominal/pelvis CT scan.

The Veteran was provided a VA examination in June 2013.  The examiner reviewed the entire claims file and conducted an in-person VA examination.  The examiner diagnosed GERD, and noted that the date of diagnosis was 2003.  

The examiner noted that the Veteran had been seen in August 1989, November 1989, August 1992, and February 1993 for stomach aches with nausea and vomiting.  At the time, diagnoses of viral gastroenteritis were made.  The examiner noted that there were no gastrointestinal blood equivalent symptoms or constitutional symptoms.  There was also no specific food trigger.  

The examiner further noted that the Veteran had substernal or upper abdominal pain with nausea in 2003.  At that time, a barium swallow imaging test showed esophageal reflux and a diagnosis of GERD was made.  The abdominal ultrasound was done as part of a general workup for the Veteran's upper abdominal pain, and it revealed gallstones.  The examiner also noted that the claims file included notes in 2005 and 2006 showing ongoing diagnoses of GERD and cholelithiasis.  The examiner noted that the Veteran was prescribed an acid-blocker pantoprazole, but she discontinued it because she did not like to take medicine.  She reported that the last time she had upper abdominal complaints was in 2009.  The Veteran denied taking any medication to control the symptoms.  The examiner indicated that the Veteran did not have any symptoms due to the GERD.  The examiner also noted that the Veteran did not have esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The examiner also noted that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions.  

Upper gastrointestinal radiographic testing and a CT scan were performed.  Additionally, a CBC and helicobacter pylori testing was also done.  The testing revealed that the pharyngeal swelling mechanism appeared to be unremarkable.  The esophagus was unremarkable with no evidence of ulceration or mass.  There was rapid transit of contrast into the stomach.  The stomach mucosa appeared to be unremarkable and there was no focal mass or ulceration detected.  The stomach appeared somewhat dilated and static during the examination.  There was rapid transit of contrast into the small bowel.  A large amount of reflux was noted during the examination.  The CT of the abdomen showed a paraumbilical hernia containing at least one loop of bowel without evidence of strangulation.  There was no functional impact noted.  

The examiner noted that the Veteran was seen four times in service for stomach aches.  He noted that, although diagnoses of viral gastroenteritis were made, stomach aches are not typical complaints for gastroenteritis.  He noted that there is usually also lower abdominal pain with associated diarrhea and/or fever, which the Veteran had not reported.  Therefore, the examiner stated that it is reasonable to assume that the onset of the Veteran's now-documented GERD was in 1989.  He opined that it is at least as likely as not that the Veteran's GERD was caused by, related to, or incurred during the Veteran's military service.  

Resolving reasonable doubt in the Veteran's favor, the claims of entitlement to service connection for GERD is granted.  38 U.S.C.A. § 5107(b).

B.  Gallstones and Gallbladder Condition

The Veteran is seeking entitlement to service connection for gallstones and a gallbladder condition, to include as due to undiagnosed illness.  

The Board notes that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic Multi-Symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. §  3.317 (b).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

The Veteran's DD Form 214 shows that she served in Southwest Asia during her period of active service.  She received the Southwest Asia Service Medal with 3 Bronze Service Stars, the Kuwait Liberation Medal - Saudi Arabia, and the Overseas Service Ribbon.  The Board thus finds that the Veteran is a Persian Gulf Veteran under 38 C.F.R. § 3.317.  As such, the claim turns on whether the Veteran has a qualifying chronic disability.  

The Veteran complained of stomach symptoms during service, but she did not have any complaints, treatment, or diagnoses related to her gallbladder.  On separation, she did not report any stomach symptoms or anything related to her gallbladder or her now-diagnosed gallstones.  

Private treatment records show that the Veteran was diagnosed with gallstones in June 2006.  She was also diagnosed with gallstones in November 2009.  In December 2015, the Veteran had a gallbladder cholecystectomy.  

A VA examination was performed in June 2013.  The examiner reviewed the claims file and conducted an in-person VA examination.  

The examiner noted that the Veteran was seen in August 1989, November 1989, August 1992, and February 1993 for stomach aches with nausea and vomiting.  She had additional abdominal pain with nausea in 2003.  Testing revealed gallstones, also called cholelithiasis without other gallbladder pathology or disease.  The examiner further noted that the Veteran's claims file showed additional diagnoses of cholelithiasis.  The Veteran was not on any medications required to control the gallbladder condition and no other signs or symptoms attributable to gallbladder conditions or residuals of treatment were noted.  

The examiner noted that the condition of having cholelithiasis or gallstones is not a disease unto itself.  The examiner noted that gallstones are common in the general population and occur without a specific cause, including linkage to any Gulf War environmental hazard exposure.  They are not treated surgically unless they are causing gallbladder obstruction or are associated with gallbladder inflammation, neither of which the Veteran had.  The examiner noted that there was no way to know how long the Veteran had gallstones.  He went on to note that many people walk around with gallstones and do not know that they have them until testing for other reasons shows that the stones are present.  The examiner noted that the Veteran's gallstones were noted during incidental testing done for her stomach pain symptoms and they are not related to her GERD diagnosis.  The examiner opined that the Veteran did not have any specific illness of the gallbladder and that there cannot be any service-connected gallbladder disease.  

Regarding entitlement to service connection  due to undiagnosed illness, based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has a qualifying chronic undiagnosed illness related to her gallstones or claimed gallbladder disability.  Instead, the evidence shows that the Veteran's has a diagnosis of chronic cholelithiasis associated with her claimed gallstones and no other pathology or symptoms related to her gallbladder.  

The Board acknowledges the lay assertions of record that the Veteran's symptoms are manifestations of a qualifying chronic disability as a result of exposure to environmental hazards during the Gulf War.  The Board acknowledges that such lay statements on the issue of diagnoses are relevant though their probative value may be slight.  In any event, such lay statements seem to be premised on the Veteran's lay belief that there is an absence of any alternative diagnosis of her symptoms.  However, the diagnosis of her symptoms is medically complex and is not subject to lay observation by a layperson.  Accordingly, the Board finds the lay statements to be of minimal probative value compared to the detailed medical opinions regarding the diagnoses.

In sum, as the record evidence before the Board establishes that the Veteran's gallstones have been associated with a known clinical diagnosis, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 do not apply.

Further, there is no competent and credible evidence that links the Veteran's gallstones or a gallbladder disorder to service on a direct basis, either.  Her service treatment records are silent as to any complaints, diagnoses, or treatments for gallstones.  And, the first indication of gallstones or any condition of the gallbladder was 2003.  The Veteran testified at an informal hearing in September 2009, and reported that her gallstones were first diagnosed in 2004; she did not assert that they were diagnosed any earlier and she also did not describe any earlier symptomatology or problems related to her gallbladder.  Thus, the weight of the competent and probative evidence does not show that the Veteran's gallstones are related to her service.  

Accordingly, service connection for gallstones or a gallbladder condition is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been received for the claim of entitlement to service connection for headaches, and the claim is reopened.

Entitlement to service connection for GERD is granted.

Entitlement to service connection for gallstones, to include as due to an undiagnosed illness is denied.  

Entitlement to service connection for a gallbladder condition, to include as due to an undiagnosed illness is denied.  


REMAND

Headaches and Hypertension

As discussed above, the Veteran's claim for entitlement to service connection for headaches was previously denied because there was no competent evidence that the Veteran's headaches were related to the Veteran's military service.  However, the July 2016 submission provides an indication that the Veteran's headaches may be related to her service-connected PTSD. In the same submission, the Veteran's representative cited to and included medical treatise information that provided a potential link between the Veteran's PTSD and hypertension.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Given this indication that the Veteran's headaches and hypertension may be related to the service-connected PTSD, the Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination regarding her claims of entitlement to service connection for headaches and hypertension.

Service Connection to Include As Due to Gulf War Illness

The Veteran contends that several of her claimed conditions are related to her military service.  In particular, she asserts that her claims of entitlement to service connection for sleep disturbances, chronic fatigue, memory loss, chronic pain or joint aches, muscle pains, abdominal pain or stomach cramps, a cardiovascular condition, neurological signs and symptoms, neurophysical signs and symptoms, upper and lower respiratory condition, or bronchitis or shortness of breath are related to her exposures during her service in the Southwest Asia Theater of operations.  Throughout her treatment records, the Veteran has sought treatment for respiratory problems, heart palpitations and complaints, joint pain, stomach aches and pain, muscle pain, fatigue, shortness of breath, pain in chest, chronic cough, and shooting pains.

As noted above, the Veteran served  in Southwest Asia during her period of active service, and as such, service connection may also be established under 38 C.F.R. §  3.317.  

Qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic Multi-Symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. §  3.317 (b).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

In this case, the described symptoms for the claims of entitlement to service connection for sleep disturbances, chronic fatigue, memory loss, chronic pain or joint aches, muscle pains, abdominal pain or stomach cramps, a cardiovascular condition, neurological signs and symptoms, neurophysical signs and symptoms, upper and lower respiratory condition, or bronchitis or shortness of breath fall under the above-described undiagnosed illness symptoms.  

The Veteran was afforded a VA examination concerning these claims in June 2013.  The examiner noted the Veteran's complaints regarding her sinus, nose, throat, dental and oral; respiratory system; cardiovascular system; digestive system; musculoskeletal system; joints; memory loss; and chronic fatigue.  The examiner also noted that there were no diagnosed illnesses for which no etiology was established.  However, the examiner failed to address an etiology for any of these complaints.  Furthermore, the VA examiner did not provide an opinion as to whether these symptoms constituted a chronic, multisymptom disability, to include an undiagnosed illness for purposes of service connection.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Therefore, a remand is warranted to obtain an addendum opinion as to whether the signs or the symptoms claimed are attributable to an undiagnosed illness associated with service in the Persian Gulf War.  Barr, 21 Vet. App. at 311. 

All Claims 

On remand, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the etiology of the Veteran's headaches to include whether the Veteran's headaches are related to her PTSD.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record as well as any relevant private treatment records associated with the file.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner is asked to provide an opinion addressing the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused by or related to the Veteran's period of active duty service?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused by or related to the Veteran's service-connected PTSD?

c. Is it at least as likely as not (50 percent or greater probability) that the headaches permanently progressed at an abnormally high rate due to or the result of PTSD?

In making the above assessments, the medical professional should discuss whether there is a medically sound basis to attribute the headaches that the Veteran now has, to either the Veteran's period of service or to her service connection PTSD?

The examiner is asked to specifically consider the medical treatise information provided by the Veteran's attorney in the Appellate Brief in July 2016.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the etiology of the Veteran's hypertension to include whether the Veteran's hypertension is related to her PTSD.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record as well as any and all private treatment records associated with the file.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner is asked to provide an opinion addressing the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by or related to the Veteran's period of active duty service?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by or related to the Veteran's service-connected PTSD?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension permanently progressed at an abnormally high rate due to or the result of PTSD?

In making the above assessments, the medical professional should discuss whether there is a medically sound basis to attribute the hypertension that the Veteran now has, to either the Veteran's period of service or to her service connection PTSD?

The examiner is asked to specifically consider the medical treatise information provided by the Veteran's attorney in the Appellate Brief in July 2016.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  After the above development is complete, schedule the Veteran for a Persian Gulf examination by an appropriate clinician(s), to determine the nature and etiology of her claimed disabilities.  The claims folder and a copy of this REMAND must be made available to the examiner(s) for review, and notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests should be undertaken. Current VA Gulf War Examination Guidelines must be followed.

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed sleep disturbances can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed sleep disturbances is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed sleep disturbances cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed chronic fatigue can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed chronic fatigue is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed chronic fatigue cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed memory loss can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed memory loss is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed memory loss cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed chronic pain or joint aches can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed chronic pain or joint aches is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed chronic pain or joint aches cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed muscle pain can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed muscle pain is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed muscle pain cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed abdominal pain or stomach cramps can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed abdominal pain or stomach cramps is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed abdominal pain or stomach cramps cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

g) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed cardiovascular condition, chest pains, or sinus bradycardia can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed cardiovascular condition, chest pains, or sinus bradycardia is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed cardiovascular condition, chest pains, or sinus bradycardia cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

h) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed neurological signs and symptoms can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed neurological signs and symptoms is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed neurological signs and symptoms cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed neurophysical signs and symptoms can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed neurophysical signs and symptoms is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed neurophysical signs and symptoms cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

j) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed upper and lower respiratory condition can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed upper and lower respiratory condition is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed upper and lower respiratory condition cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

k) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed bronchitis or shortness of breath can be attributed to known clinical diagnoses?

 1) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed bronchitis or shortness of breath is causally or etiologically related to her periods of active service. 

 2) If the Veteran's claimed bronchitis or shortness of breath cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

5.  Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


